

116 HR 7450 IH: Prevent Harmful Algal Blooms Act
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7450IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Crist (for himself and Mr. Posey) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Commerce, acting through the National Oceanic and Atmospheric Administration, to designate organizations as National Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation, and for other purposes.1.Short titleThis Act may be cited as the Prevent Harmful Algal Blooms Act.2. Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation(a)EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, shall designate organizations as National Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation.(b)PurposeThe purpose of the Centers is—(1)to further understanding of harmful algal blooms;(2)to further understanding of the impacts of harmful algal blooms on public health, including the health of at-risk populations;(3)to further the ability to research, forecast, and monitor harmful algal blooms;(4)to formalize and enhance existing partnerships and collaborations among institutions of higher education, research entities, local, State, territorial, and tribal agencies, and the Federal Government;(5)to further the prevention, control, and mitigation of harmful algal blooms;(6)to transition harmful algal bloom research and forecasting from observational to operational use; and(7)to address existing and emerging harmful algal bloom issues as the Administrator considers appropriate.(c)Eligibility for designationsTo be eligible for designation under this section, an organization must—(1)be an institution of higher education, as that term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)); a State, territorial, or tribal research agency; a nonprofit laboratory or other research entity; or a consortium of such eligible institutions;(2)have demonstrated expertise and success in harmful algal bloom research, monitoring, forecasting, prevention, or response efforts;(3)have demonstrated ability to collaborate with local, State, territorial, and tribal governments and Federal agencies on harmful algal blooms; and(4)be located in an area that is economically and environmentally impacted by harmful algal blooms.(d)Requirements for designationsIn designating National Centers of Excellence under this section the Administrator shall—(1)consult with the Inter-Agency Task Force on Harmful Algal Blooms and Hypoxia;(2)ensure regional balance by designating National Centers in a variety of locations throughout the United States, including the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, and other territories and possessions of the United States; and(3)avoid duplication of other harmful algal bloom research.(e)Effective period, review, and renewalEach designation of an organization as a National Center of Excellence under this section—(1)shall be effective for 5 years;(2)shall be reviewed by the Secretary, acting through the Administrator of the National Oceanic and Atmospheric Administration, in the fourth year of such effective period;(3)following such review, may be renewed for an additional 5-year period.(f)Annual reportsThe Secretary shall require and publish an annual activity report from each National Center of Excellence.(g)Authorization of appropriationsTo carry out this section, including for providing funding to National Centers of Excellence designated under this section, there is authorized to be appropriated to the National Oceanic and Atmospheric Administration $12,500,000 for each of fiscal years 2021 through 2025, of which not more than 5 percent may be available each fiscal year for administrative expenses.